


Exhibit 10.24

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

                This first amendment to the Employment Agreement (as defined
below), dated as of February 26, 2004 (this “Amendment”) is made between Asbury
Automotive Group, Inc., a Delaware corporation (the “Company”), and Kenneth
Gilman.

 


RECITALS

 

                WHEREAS, Asbury Automotive Group, L.L.C. and Kenneth Gilman
entered into the Employment Agreement, dated as of December 3, 2001 (the
“Employment Agreement”);

 

WHEREAS, on March 19, 2002, Asbury Automotive Group, Inc. became the successor
in interest of Asbury Automotive Group, L.L.C.; and

 

                WHEREAS, the Company and Kenneth Gilman wish to amend the
definition of “Fair Market Value” set forth in Section 9(c) of the Employment
Agreement in order to simplify the calculation.

 

                NOW THEREFORE, for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

1.                                       Section 9(c) of the Employment
Agreement is hereby amended to read in its entirety as follows:

 

“If Executive is employed by the Company on the second anniversary of the IPO,
Executive shall receive additional options (the “Additional Options”) to
purchase the number of shares of Common Stock equal to the lesser of (i) 0.5% of
the number of shares of Common Stock outstanding on such date or (ii) $5,000,000
divided by the Fair Market Value (defined below) of a share of common stock on
such date.  The strike price of the Additional Options shall be the Fair Market
Value of a share of Common Stock.  For purposes of this Section 9(c), “Fair
Market Value” of a share of Common Stock means the greater of (x) the average of
the high and low trading prices for a share of Common Stock for each of the five
trading days prior to the date of grant of the Additional Options or (y) the
average of the high and low trading prices for a share of Common Stock on the
date of grant of the Additional Options.”

 

2.                                       Capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Employment Agreement.

 

3.                                       Except as specifically amended hereby,
the other terms and conditions of the Employment Agreement shall remain in full
force and effect.

 

4.                                       This Amendment may be executed in one
or more counterparts, all of which shall be considered one and the same
agreement.

 

--------------------------------------------------------------------------------


 

5.                                       This Amendment shall be deemed to be
made in, and in all respects shall be interpreted, construed and governed by and
in accordance with, the laws of the State of New York, without regard to the
conflicts of law principles of such State.

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first written above.

 

 

ASBURY AUTOMOTIVE GROUP, INC.

 

 

 

 

By:

/s/ Ian Snow

 

Name:

/s/ Ian Snow

 

Title:

 

 

 

 

 

 

 

 

 

/s/ Kenneth B. Gilman

 

 

Kenneth B. Gilman

 

 

--------------------------------------------------------------------------------
